DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Regarding claim 20, Applicant is seeking to patent a “computer-readable medium storing computer executable code”. Applicant’s specification, on paragraph [0023], discloses that computer-readable media includes “computer storage media” and that computer-readable media can comprise “any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer. ”  The specification does not limit the computer-readable media to a non-transitory media, and the term “computer-readable medium” could include signals in transmission which have been held to be non-statutory. See MPEP 2106(1), "machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)."
It is suggested that Applicant amend the claims to recite “non-transitory computer-readable medium” to overcome the rejection under 35 U.S.C. § 101. The suggested amendment will not be considered as "new matter".


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,424 (hereafter #424) in view of Kanevsky et al (US 20090292861, hereafter Kanevsky). 
	As to claim 1, all limitations are listed in claims 1 of #424 except “the storage controller including a Remote Direct Memory Access (RDMA) controller that is in communication with the main processor through an internal communication channel of the storage controller” (see the table below. Note #424 instead discloses “the central processing unit being in commutation with a Remote Direct Memory Access (RDMA) controller through an external communication channel,”). In the same field of arts (storage network), Kanevsky discloses A network storage controller that uses a non-volatile solid-state memory (NVSSM) subsystem which includes raw flash memory as stable storage for data, and uses remote direct memory access (RDMA) to access the NVSSM subsystem, including to access the flash memory. In one embodiment, Kanevsky discloses a storage controller (fig. 2A, storage controller 2, par. 77) including a Remote Direct Memory Access (RDMA) controller (RDMA controller 25) that is in communication with a main processor (processor 21) through an internal communication channel of the storage controller (bus 23, par. 35, 38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of #414 and Kanevsky, by including the storage controller with a Remote Direct Memory Access (RDMA) controller that is in communication with the main processor through an internal communication channel of the storage controller. The motivation is to improve the performance of the system (par. 4-5).
As to claims 11, and 20, all the same elements of claim 1 are listed, but in a method and a computer readable medium form rather than a system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 11-20.
Claims 2-10, and 12-19 are rejected with the same rationale because they are dependent to claims 1 and 11. 

Application 16/781107
Patent: 11,068,424
1. A method of operating a computer system, the computer system including a baseboard management controller (BMC) and a host of the BMC, comprising:

receiving, at the BMC, a first message from a first remote device on a management network;

determining, at the BMC, whether the first message is directed to a storage service or fabric service executed on a main processor of a storage controller of the host, the host being a storage device, the storage controller including a Remote Direct Memory Access (RDMA) controller that is in communication with the main processor through an internal communication channel of the storage controller, the RDMA controller being managed by the storage service;

extracting a service management command from the first message, when the first message is directed to the storage service or fabric service; and

sending, through a BMC communication channel to the host, a second message containing the service management command to the host, the BMC communication channel established for communicating baseboard management commands between the BMC and the host.

11. A computer system, comprising: 
a baseboard management controller (BMC), including: 
a first memory, and first at least one processor coupled to the memory; and 
a host of the BMC having a storage controller, including: 
a second memory, 
a main processor; and 

wherein the first at least one processor is further configured to: 
receive, at the BMC, a first message from a first remote device on a management network; 

determine, at the BMC, whether the first message is directed to a storage service or fabric service executed on the main processor, wherein the host is a storage device, wherein the RDMA controller is in communication with the main processor through an internal communication channel of the storage controller, wherein the RDMA controller is managed by the storage service; 

extract a service management command from the first message, when the first message is directed to the storage service or fabric service; and 
send, through a BMC communication channel to the host, a second message containing the service management command to the host, the 

20. A computer-readable medium storing computer executable code for operating a computer system, the computer system including a baseboard management controller (BMC) and a host of the BMC, comprising code to:

receive, at the BMC, a first message from a first remote device on a management network;

determine, at the BMC, whether the first message is directed to a storage service or fabric service executed on a main processor of a storage controller of the host, the host being a storage device, the storage controller including a Remote Direct Memory Access (RDMA) controller that is in communication with the main processor through an internal communication channel of the storage controller, the RDMA controller being managed by the storage service;

send, through a BMC communication channel to the host, a second message containing the service management command to the host, the BMC communication channel established for communicating baseboard management commands between the BMC and the host.


receiving, at the BMC, a first message from a first remote device on a management network;

determining, at the BMC, whether the first message is directed to a storage service or fabric service executed on a central processing unit of the host, the host being a storage device, the central processing unit being in commutation with a Remote Direct Memory Access (RDMA) controller through an external communication channel, the RDMA controller being managed by the storage service;


extracting a service management command from the first message, when the first message is directed to the storage service or fabric service; and

sending, through a BMC communication channel to the host, a second message containing the service management command to the host, the BMC communication channel established for communicating baseboard management commands between the BMC and the host.

11. A computer system, comprising:
a baseboard management controller (BMC), including:
a first memory, and first at least one processor coupled to the memory; and 
a host of the BMC, including:

a second memory,
a central processing unit; and

wherein the first at least one processor is further configured to:
receive, at the BMC, a first message from a first remote device on a management network;

determine, at the BMC, whether the first message is directed to a storage service or fabric service executed on the central processing unit of the host, the host being a storage device, the central processing unit being in commutation with the RDMA controller through an external communication channel, the RDMA controller being managed by the storage service;


extract service management command from the first message, when the first message is directed to the storage service or fabric service; and

send, through a BMC communication channel to the host, a second message containing the service management command to the host, the 

20. A non-transitory computer-readable medium storing computer executable code for operating a computer system, the computer system including a baseboard management controller (BMC) and a host of the BMC, comprising code to:

receive, at the BMC, a first message from a first remote device on a management network;

determine, at the BMC, whether the first message is directed to a storage service or fabric service executed on a central processing unit of the host, the host being a storage device, the central processing unit being in commutation with a Remote Direct Memory Access (RDMA) controller through an external communication channel, the RDMA controller being managed by the storage service;


send, through a BMC communication channel to the host, a second message containing the service management command to the host, the BMC communication channel established for communicating baseboard management commands between the BMC and the host. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Olarig et al. (U.S 20190377496) a computer storage array providing one or more remote 
initiators with NVMe over Fabrics (NVMe-oF) access to one or more storage devices connected to the storage array using a BMC.
	Bhatia et al. (U.S 20140195657) discloses a controller which has a network interface controller assigned with a network address i.e. IP address and a BMC.
	He et al (U.S 20180239539) discloses a packet forwarding system for use in non-volatile memory express (NVMe) over fabric including RDMA transfer and a BMC.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184     

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184